                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


           ADAM GERICS,
                                                      Case No. 15-cv-12922
                Plaintiff,
                                               UNITED STATES DISTRICT COURT JUDGE
                   v.
                                                       GERSHWIN A. DRAIN
      ALEX TREVINO, ET AL.,
                                                UNITED STATES MAGISTRATE JUDGE
                                                   STEPHANIE DAWKINS DAVIS
              Defendants.
                                        /

     OPINION AND ORDER GRANTING DEFENDANT COUNTY OF
              GENESEE’S MOTION TO DISMISS [#60]

                                 I. INTRODUCTION

      Plaintiff Adam Gerics initiated this § 1983 civil rights action on August 17,

2015. Dkt. No. 1. Since then, Plaintiff has amended his complaint on two

different occasions. See Dkt. No. 8; Dkt. No. 36. Most recently, Plaintiff filed a

Second Amended Complaint on November 9, 2017, naming County of Genesee as

an additional Defendant. Dkt. No. 36. Defendant County of Genesee now moves

the Court to dismiss Plaintiff’s claims against the County. Dkt. No. 60.

      Present before the Court is Defendant County of Genesee’s Motion to

Dismiss [#60]. Having reviewed the briefs, the Court finds that no Hearing on the

Motion is necessary. See E.D. Mich. LR 7.1(f)(2). For the reasons set forth below,

the Court will GRANT Defendant’s Motion [#60].

                                         -1-
                                 II. BACKGROUND

      On September 27, 2013, Plaintiff asserts that he was standing on his

property and speaking to several police officers employed by the City of Flint,

Michigan. Dkt. No. 36, p. 4 (Pg. ID 144). Plaintiff had his cellphone in his hand

and was recording his interactions with the officers. Id. Plaintiff claims that,

without justification, one of the officers brutally attacked and arrested him for

exercising his First Amendment constitutional rights. Id. Hence, when he was

later released without any charges, Plaintiff filed the instant action against the

officers. Id. at p.5 (Pg. ID 145). Plaintiff alleges that in retaliation, the officers

conspired with and/or unlawfully influenced the County of Genesee’s Prosecutor’s

Office to charge him with a crime several months later. Id. at p. 6 (Pg. ID 146).

Notably, all charges were ultimately resolved or terminated in Plaintiff’s favor. Id.

at p. 20 (Pg. ID 160).

                               III. LEGAL STANDARD

      Federal Rule of Civil Procedure 12(b)(6) authorizes dismissal of a complaint

for “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P.

12(b)(6). To withstand a motion to dismiss pursuant to Rule 12(b)(6), a complaint

must comply with the pleading requirements of Federal Rule of Civil Procedure

8(a)(2). See Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009). Rule 8(a)(2) requires

“a short and plain statement of the claim showing that the pleader is entitled to



                                         -2-
relief, in order to give the defendant fair notice of what the . . . claim is and the

grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007) (quotation marks omitted) (quoting FED. R. CIV. P. 8(a)(2); Conley v.

Gibson, 355 U.S. 41, 47 (1957)). To meet this standard, a complaint must contain

sufficient factual matter, accepted as true, to “state a claim to relief that is plausible

on its face.” Twombly, 550 U.S. at 570; see also Iqbal, 556 U.S. at 678–80

(applying the plausibility standard articulated in Twombly).

      When considering a Rule 12(b)(6) motion to dismiss, the Court must

construe the complaint in a light most favorable to the plaintiff and accept all of his

or her factual allegations as true. Lambert v. Hartman, 517 F.3d 433, 439 (6th Cir.

2008). However, the Court need not accept mere conclusory statements or legal

conclusions couched as factual allegations. See Iqbal, 556 U.S. at 678.

      In ruling on a motion to dismiss, the Court may consider “the Complaint and

any exhibits attached thereto, public records, items appearing in the record of the

case and exhibits attached to defendant’s motion to dismiss so long as they are

referred to in the Complaint and are central to the claims contained therein.”

Bassett v. Nat’l Collegiate Athletic Ass’n, 528 F.3d 426, 430 (6th Cir. 2008). The

Court must also consider “documents incorporated into the complaint by reference,

and matters of which a court may take judicial notice.” Tellabs, Inc. v. Makor

Issues & Rights, Ltd., 551 U.S. 308, 322 (2007).



                                           -3-
                                  IV. DISCUSSION

      Defendant Genesee County moves to dismiss them from Plaintiff’s Second

Amended Complaint for a failure to state a claim upon which relief can be granted.

Dkt. No. 60, p. 2 (Pg. ID 372). Specifically, Defendant asserts that its liability is

based on the initiation and pursuit of criminal charges against Plaintiff by Genesee

County Prosecutor, David Leyton. Id. However, because a county prosecutor acts

as a state agent, and not a county agent, when initiating and pursuing criminal

charges under state law, Defendant maintains that it cannot be held accountable for

the actions of Prosecutor Leyton. Id. (citing Cady v. Arenac County, 574 F.3d 334,

343 (6th Cir. 2009); Gavitt v. Ionia County, 67 F. Supp. 3d 838, 860 (E.D. Mich.

2014)).

      Plaintiff refutes this and argues that a municipality can be held liable under §

1983 where the action causing a constitutional deprivation is taken pursuant to

some official municipal custom or policy. Dkt. No. 64, p. 3 (Pg. ID 388). Further,

that a municipality can be held liable for the single decision of a policy-maker. Id.

Thus, Plaintiff claims Defendant is liable for either having an unconstitutional

policy of engaging in unconstitutional prosecutions or based on the decision of the

Genesee County Prosecutor to charge Plaintiff with a crime. See id. at pp. 4-5 (Pg.

ID 389-90). However, the Court finds that Plaintiff’s Second Amended Complaint

fails to allege any sustainable claims against Defendant Genesee County.



                                         -4-
        “[U]nder § 1983, local governments are responsible only for their own

illegal acts.” D’Ambrosio v. Marino, 747 F.3d 378, 386 (6th Cir. 2014) (quoting

Connick v. Thompson, 131 S.Ct. 1350, 1359 (2011)). It follows, “a municipality is

liable under § 1983 only if the challenged conduct occurs pursuant to a

municipality’s ‘official policy,’ such that the municipality’s promulgation or

adoption of the policy can be said to have ‘cause[d]’ one of its employees to

violate plaintiff’s constitutional rights.” Id. (citing Monell v. Dep’t of Soc. Servs.

of City of New York, 436 U.S. 658, 692 (1978)).

      “Official municipal policy includes the decisions of a government’s

lawmakers, the acts of its policymaking officials, and practices so persistent and

widespread as to practically have the force of law.” Id. (quoting Connick v.

Thompson, 131 S. Ct. 1350, 1359 (2011)). Critically, in order to sustain a

municipal liability claim, a plaintiff must adequately allege “(1) the existence of an

illegal official policy or legislative enactment; (2) that an official with final

decision making authority ratified illegal actions; (3) the existence of a policy of

inadequate training or supervision; or (4) the existence of a custom of tolerance

[of] or acquiescence [to] federal rights violations.” Id. (quoting Burgess v.

Fischer, 735 F.3d 462, 478 (6th Cir. 2013)).

      Here, Plaintiff’s Second Amended Complaint fails to state any cognizable

claims against Defendant Genesee County. By his own admission, Plaintiff’s



                                           -5-
Complaint does not allege that Defendant Genesee County has a policy or custom

of tolerating unconstitutional prosecutions, or a policy of inadequate training or

supervision. See Dkt. No. 64, p. 4 (Pg. ID 389). Rather, Plaintiff asserts that he

“intended” to allege this claim. See id. (“Plaintiff intended to allege this claim as

to both the City of Flint and Genesee County as the policy maker for the Genesee

County Prosecutor.”). But Plaintiff’s intent is not sufficient to give Defendant

Genesee County adequate notice of this alleged claim, as required by Federal Rule

of Civil Procedure 8(2)(2). See Bell Atl. Corp., 550 U.S. at 555.

      Alternatively, Plaintiff asks the Court to sustain the claims against

Defendant Genesee County based on the single decision of a policy-maker. Dkt.

No. 64, pp. 4-5 (Pg. ID 389-90). Plaintiff presumably refers to Genesee County

Prosecutor, David Leyton, and his decision to file charges against Plaintiff. In

support, Plaintiff cites to McNeil v. Eastmead, where the Western District of

Michigan sustained a claim against a municipality based on the unconstitutional

actions of the county prosecutor. See Dkt. No. 64-1. But Plaintiff’s reliance on

McNeil is misplaced.

      The Sixth Circuit has made clear that the actions of county prosecutors,

when prosecuting state criminal charges, may not be attributed to the municipality.

D’Ambrosio, 747 F.3d at 386. Indeed, county prosecutors act as the arms of the

state, not of the municipality. Id.; Cady v. Arenac Cty., 574 F.3d 334, 343 (holding



                                          -6-
Michigan prosecutors act as agents of the state when prosecuting state criminal

charges). Thus, “prosecutors’ actions in prosecuting state crimes cannot

themselves establish municipal policy.” D’Ambrosio, 747 F.3d at 387.

      In McNeil, the defendant never raised the arguments presented above. See

Dkt. No. 65-1. Instead, the defendant in that case argued the municipality could

not be held liable for the actions of the county prosecutor because the prosecutor

was entitled to qualified immunity. See id. at p. 23 (Pg. ID 427). However, that is

not the argument that Defendant Genesee County raises here, and thus, the Court

does not find McNeil instructive.

      In short, the Court is bound by the Sixth Circuit’s opinion in D’Ambrosio.

There, the Court explicitly held that county prosecutors’ actions in prosecuting

state crimes cannot themselves establish municipal liability. See D’Ambrosio, 747

F.3d at 386-87. Accordingly, the Court will find that Plaintiff fails to state a claim

against Defendant Genesee County upon which relief can be granted.




                                         -7-
                                 V. CONCLUSION

      For the reasons discussed herein, the Court will GRANT Defendant Genesee

County’s Motion to Dismiss [#60].

      IT IS SO ORDERED.




Dated:      November 1, 2018
                                              s/Gershwin A. Drain
                                              HON. GERSHWIN A. DRAIN
                                              United States District Court Judge


                          CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the attorneys
of record on this date, November 1, 2018, by electronic and/or ordinary mail.

                                      s/Teresa McGovern
                                      Case Manager




                                        -8-
